Citation Nr: 1640811	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  11-28 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim of service connection for hearing loss.  

2.  Entitlement to service connection for hearing loss.

3.  Whether new and material evidence has been received sufficient to reopen the claim of service connection for tinnitus.  

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which confirmed and continued the previous denial of service connection for bilateral hearing loss and tinnitus.  

The Veteran appeared at a video conference hearing and provided testimony before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  An unappealed May 2005 rating decision denied service connection for bilateral hearing loss and tinnitus on the basis that the record did not reflect any treatment for, or diagnosis of these disabilities during the Veteran's military service, nor did it show that either of these disabilities began during or were caused by the Veteran's military service.  

2.  Additional evidence received since the May 2005 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claims seeking service connection for bilateral hearing loss and tinnitus, and raises a reasonable possibility of substantiating the claims of service connection for bilateral hearing loss and tinnitus.  

3.  The Veteran's current bilateral hearing loss did not have onset during his active service, was not caused by his active service and did not manifest within one year of separation from active service.  

4.  The Veteran's current tinnitus did not have onset during his active service, was not caused by his active service and did not manifest within one year of separation from active service.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision which denied service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2015).  

2.  The evidence received subsequent to the May 2005 rating decision is new and material, and the previously denied claims for service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

3.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309(a) (2015).  

4.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in November 2009.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  The Board acknowledges that the Veteran testified during his hearing that he underwent an audiological evaluation when he was interviewed for a position as an air traffic controller at the Federal Aviation Administration (FAA) several months after his separation from service.  However, when asked whether he could provide any information to help assist VA retrieve a copy of the examination he underwent at this interview, the Veteran stated that he could not, and commented that he did not even remember the name of the physician who conducted the evaluation.   Pursuant to 38 U.S.C. § 5103A(a)(2), VA's duty to assist does not include assistance where there is no reasonable possibility that such assistance would aid in substantiating the claim.  In light of the Veteran's assertion that he could not provide any information to help retrieve this report, and given that this test reportedly was administered in 1974 or 1975, several months after the Veteran's separation from service, and likely no longer exists, the Board finds that there is no reasonable possibility that additional assistance by the VA would help in substantiating this claim.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

In addition, VA afforded the Veteran a VA audiological evaluation in December 2009.  The Board finds that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination report reflects that the VA examiner reviewed the Veteran's past medical history, his current complaints, conducted/reviewed necessary testing and examination findings, rendered appropriate diagnoses and provided opinions consistent with the remainder of the evidence of record.  As such, the Board finds that VA's duty to obtain a VA examination or opinion with respect to claims decided herein has been met.  38 C.F.R. § 3.159 (c)(4).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Claims to Reopen

The Veteran contends that his hearing loss disability and tinnitus were incurred in service as a result of his exposure to acoustic trauma during his active service.  By way of the May 2005 rating decision, the RO denied the claims seeking service connection for hearing loss and tinnitus.  The Veteran was notified of this decision and of his appellate rights; however, he did not submit a notice of disagreement with this decision.  There was no new evidence added to the record in the year after notice of the May 2005 decision, and of the Veteran's appellate rights was provided.  Thus, the May 2005 decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In general, rating decisions that are not timely appealed to the Board become final.  See 38 U.S.C.A. § 38 U.S.C.A. § 7105(d)(3).  In October 2009, the Veteran sought to reopen his claims.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  

In order to reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.

As noted above, in the May 2005 rating decision, the AOJ denied service connection for bilateral hearing loss and tinnitus on the basis that the evidence did not reflect that either of these disabilities began during, or were causally or etiologically related to, the Veteran's military service.  Evidence received since the May 2005 rating decision includes the July 2016 Hearing Transcript.  

During his hearing, the Veteran testified that he was exposed to acoustic trauma while serving in the U.S. Navy, and he subsequently developed hearing problems, and a ringing sound in his hears as a result of this exposure.  The Veteran also testified that his hearing problems became evident when he applied to work as an air traffic controller with the FAA a few months after his separation from service.  According to the Veteran, although he performed well at his interview, and was given positive feedback by his interviewers, he did not get the job because he failed the hearing test administered at the time of the interview.  The Veteran also testified that his wife and family noticed his hearing problems after service, and always made comments about his impaired hearing when he was either unable to hear them, or asked them to repeat themselves.  The Veteran also testified that he noticed a ringing sound in his ears upon his discharge from service.  See Hearing Transcript, pp. 4-11.  

The Board finds the Veteran's hearing testimony to be new and material evidence within the provisions of 38 C.F.R. § 3.156.  Indeed, the Veteran has asserted that he first noticed symptoms of hearing loss and tinnitus within a year of his separation from service, and he has experienced ongoing ringing sounds and hearing problems since his separation from service.  The Veteran's hearing testimony regarding the onset of his hearing loss and tinnitus soon after in-service noise exposure and his separation from service, as well his assertions of continuing problems and ongoing symptoms were not of record at the time of the May 2005 rating action.  

His lay assertions and hearing testimony relate to an unestablished fact necessary to substantiate the claims.  Thus, the Board finds that new and material evidence has been presented to reopen his previously denied claims seeking service connection for bilateral hearing loss as well as service connection for tinnitus.  

III.  Service Connection

The Veteran contends that he developed bilateral hearing loss and tinnitus due to his exposure to acoustic trauma while serving in the military.  Specifically, he contends that he had exposure to extreme noises and sounds while serving as an Air Traffic Controller in the military.  In considering the evidence of record, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss and tinnitus.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

Sensorineural hearing loss may be presumed to have been incurred in service if it manifests to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2015).  VA considers impaired hearing to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

The Board notes that the Veteran's military occupational specialty (MOS) was that of Air Traffic Controller.  At the December 2009 VA audiological evaluation, the Veteran attributed his current hearing problems and the ringing sound in his ears to the extreme noises and sounds he had exposure to; noises and sounds such as jet engine noise while he was serving aboard the aircraft carrier, and the noises and sounds produced by the firing of rifles.  During his hearing, the Veteran also testified that he was exposed to excessive noise levels while serving in the Navy.  The Board finds that the Veteran's reports of noise exposure are credible and consistent with the circumstances of his service, and the acoustic trauma is deemed to have occurred.  Also, Fast Letter 10-35 (Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus) provides the Duty MOS Noise Exposure Listing and indicates that if the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.  According to the Duty MOS Noise Listing, the Veteran's MOS had a moderate probability of exposure to hazardous noise.  As such, VA accepts that the Veteran was exposed to acoustic trauma in service.  

The December 2009 VA examination reflects that the Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus.  These diagnoses satisfy the first element of a service connect claim.  

Turning to the available service treatment records, the clinical evaluation of the Veteran's ears and drums was shown to be normal at the April 1966 enlistment examination, and on the authorized audiological evaluation, pure tone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
5(15)
0(10)
5(15)
15(20)
LEFT
0(15)
0(10)
0(10)
5(15)
0(5)

(The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As these evaluations were conducted prior to October 1967, the Board has converted the ASA units (first threshold listed at each frequency) to ISO units (second threshold listed at each frequency) as shown below.).

At the October 1969 Air Controlman Annual examination, the clinical evaluation of the ears and drums was shown to be normal, and on the authorized audiological evaluation, pure tone thresholds, in decibels, were shown to be:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20
20
25
LEFT
20
15
10
25
15

At the January 1972 annual examination, the Veteran's right ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz were 20, 15, 15, 20, and 25, respectively, and his left ear auditory thresholds in the same frequencies were shown to be 20, 15, 20, 15, and 25.  In the Summary of Defects and Diagnoses section, the medical examiner diagnosed the Veteran with having defective hearing at high frequencies in the left ear.  Indeed, the Veteran's left ear auditory threshold in the frequency 6000 Hertz was 60.  Despite this determination , the Veteran was deemed physically qualified and aeronautically adapted for duty as an Aircontrolman, and to perform all the duties of his rate at sea and on foreign service.  

At the October 1974 separation examination, the clinical evaluation of the Veteran's ears and drums was shown to be normal, and on the authorized audiological evaluation, pure tone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
10
20
LEFT
10
10
5
20
5

In comparing the Veteran's audiometric findings at his enlistment and separation examinations, there do not appear to be any puretone threshold shifts reflective of a worsening in the Veteran's hearing acuity.  Indeed, the Veteran's auditory thresholds appear to have improved in the frequencies 500, 2000 and 3000 Hertz, and there was no indication on the separation examination report that the Veteran had hearing loss.  

The Veteran was afforded a VA audiological examination in December 2009, at which time, he provided his military and medical history, and specifically described a history of noise exposure attributed to jet engine noises and sounds, as well as noises and sounds produced by the firing of rifles while serving in the military.   The Veteran reported decreased hearing for the past ten years, and related his hearing problems to his in-service noise exposure.  It was noted that the Veteran reported decreased hearing for the past ten years.  Measured puretone values at 500, 1000, 2000, 3000, and 4000 Hertz were shown to be 10, 10, 50, 60 and 75 decibels (dB), respectively, for the left ear, and 5, 10, 50, 60 and 70 dB, respectively, for the right ear.  These audiometric findings establish that the Veteran has a current bilateral hearing loss disability that satisfies the criteria under 38 C.F.R. § 3.385 (2015).  

With regard to his tinnitus, the Veteran reported bilateral constant tinnitus of ten years duration, but added that he could not relate his tinnitus to any specific incident or accident.  The Veteran described his tinnitus as a constant buzzing sound that was "annoying" but did not affect his sleep or concentration.  

After reviewing the Veteran's claims file, interviewing the Veteran regarding his medical and military history, and conducting an audiological evaluation of the Veteran, the VA audiologist diagnosed the Veteran with having tinnitus, moderate to moderately severe sloping sensorineural hearing loss in the right ear, and moderate to severe sloping sensorineural hearing loss in the left ear.  According to the VA examiner, the Veteran's auditory thresholds are believed to represent true organic acuity bilaterally.  The examiner concluded that the Veteran's miliary noise exposure did not cause or result in his hearing loss or tinnitus.  In reaching this determination, the examiner relied on the Veteran's audiometric findings at his enlistment and separation examinations, both of which were shown to be within normal limits.

At his July 2016 hearing, the Veteran testified that he first noticed symptoms of hearing problems within a few months after his separation from service.  Specifically, the Veteran recalled his family members either pointing out to him, or making comments or statements about his impaired hearing whenever he either did not hear them or asked them to repeat themselves.  According to the Veteran, after interviewing for a position as an Air Traffic Controller with the FAA, he was informed that he did not get the job because he failed the hearing test administered at this time.  Despite the fact that he did not get the job due to his hearing difficulties, the Veteran stated that he did not seek treatment for his hearing problems soon after this examination.  The Veteran also recalled experiencing a ringing sound in his ears following his separation from service.  

The Board finds that the preponderance of evidence weighs against the claim of service connection for hearing loss and tinnitus.  At the outset, the preponderance of evidence is against a finding that the Veteran's hearing loss and tinnitus manifested itself to a degree of disability of 10 percent or more within a year of his discharge from service in 1974.  The one-year presumption for sensorineural hearing loss and tinnitus under 38 C.F.R. §§ 3.307 and 3.309 is therefore not helpful.  The audiometric findings at the Veteran's separation were negative for objective evidence of hearing problems and tinnitus, and the Veteran did not indicate noticeable hearing loss in service.  These facts, together with the report of onset in the examination report, and the long period of time following service prior to any documented statement regarding hearing loss or tinnitus are more probative than the Veteran's recollections expressed many years after service. 

Regarding entitlement to service connection on a direct basis, the Board finds the December 2009 VA medical opinion to be the most probative evidence of record as to whether the Veteran's current hearing loss disability and tinnitus is related to his active service.  The examiner's rationale is logical, well-reasoned, and thorough, and he took into consideration the entire record, including the Veteran's service and post-service treatment records, as well as the Veteran's historical accounts regarding his military history and in-service noise exposure.  His opinion that the Veteran's current hearing loss and tinnitus were not caused by his active service is consistent with the many years, in this case 31 years, between when his active service ended and the initial February 2005 claim which was the first evidence of record reflecting his complaints of hearing loss and tinnitus.  Further, the VA audiologist's opinion has not been contradicted by any other medical evidence of record.  

To the extent the Veteran has asserted that he has had hearing problems since service, he is competent to do so.  However, his statements are not persuasive.  The service treatment records are absent for any notation or documentation of complaints regarding any hearing problems.  Although the Veteran was assessed with defective hearing and high frequency sensorineural hearing loss in the left ear at the frequency 6000 Hertz, his auditory thresholds were shown to be within normal limits at the frequencies 500, 1000, 2000, 3000, and 4000 Hertz, and thus for VA purposes, throughout his period of service.  Indeed, the Veteran never reported any hearing problems at his in-service examinations.  Furthermore, the earliest post-service evidence of record reflecting the Veteran's complaints of hearing problems and tinnitus is the February 2005 complaint, nearly thirty-one years after his separation from service.  In addition, the earliest post-service evidence of record demonstrating a diagnosis of bilateral hearing loss and tinnitus is the December 2009 VA audiological examination, more than 35 years after his period of service.  It is clear that the presence of symptoms since service is not established based on clinical evidence alone.  In the absence of any objective evidence to support complaints of continuity of symptomatology in the passing years since service, the initial demonstration of the disabilities at issue, thirty-five years after service, is too remote from service to be reasonably related to service and diminishes the reliability of the Veteran's current recollections.  Maxson v. Gober, 230 F.3d 1130 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).

The Board acknowledges that the Veteran was exposed to acoustic trauma in service, and has considered his lay statements attributing his current hearing loss to his in-service noise exposure.  While it is common knowledge that exposure to loud noise can cause hearing loss and tinnitus, the record reflects that the Veteran did not report any symptoms of hearing problems and ringing in his ears until he filed his initial claim in February 2005, thirty-one years after his separation from service.  The Board finds it likely that if the Veteran had significant symptoms for the many years following service, and if he had, in fact, been denied a position at the FAA due to his hearing problems, he would have sought treatment for his hearing problems closer in time to his separation from service.  In addition, the record contains inconsistent statements from the Veteran as to why he did not seek treatment for his hearing problems.  When asked whether he sought treatment for his hearing problems after not getting the job with the FAA, the Veteran initially testified that he did not seek treatment because he did not have the financial resources to do so.  However, he later stated that he did not seek treatment at the VA because he already had health insurance.  Furthermore, the record contains inconsistent statements from the Veteran as to when his hearing difficulties began.  Although he testified that he first noticed symptoms of hearing impairment within a few months of his separation from service, at the December 2009 VA examination, he reported noticing symptoms of decreased hearing  and tinnitus ten years prior.  Accordingly, because of the inconsistencies in his statements as well as the lack of any symptoms or disability during service and for many years following service, the Board does not find the Veteran's recollections that he has had hearing problems and tinnitus since active service to be credible in view of the contemporaneous medical records that directly refute his assertions, the absence of evidence supporting his contentions, the significant gap in time between his separation from service and his first diagnosis of hearing loss and tinnitus, and in light of the competent medical evidence of record.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between current hearing loss and military service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  As noted above, the Board acknowledges that the Veteran has reported that he first noticed a loss of hearing acuity and a ringing sound in his ears soon after his separation from service that has continued to the present time.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Similarly, the competence of nexus opinion evidence depends on the facts of the case and the complexity of the question.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  However, in this instance, the Veteran's report of symptoms of hearing loss and tinnitus is not supported by the other evidence, particularly the opinion of the December 2009 examiner who evaluated the Veteran, reviewed his claims file, considered his contentions, and nevertheless concluded that the Veteran's version of events was not the likely explanation.  Furthermore, it is well known that there is more than one cause of hearing loss and tinnitus and whether the Veteran's hearing loss and tinnitus is due to events in service many years ago is not a simple question.  

Moreover, in light of the fact that the Veteran had normal hearing at his separation from service, did not report any symptoms of hearing problems or tinnitus at his separation examination, reported to his December 2009 VA examiner that he first noticed symptoms of decreased hearing and tinnitus ten years prior, and given that there is no evidence of hearing loss or tinnitus in the Veteran's post-service treatment records prior to 2009, the Board affords his opinion as to the cause of his hearing loss very little weight.  

Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking the current disability to service.  The Board is satisfied that the VA audiologist's opinion is adequate for deciding this appeal.  The December 2009 medical opinion, which is based on the entire record, including the Veteran's own history, indicate that the Veteran's hearing loss and tinnitus are less likely than not related to military service.  The Board is persuaded by this opinion because of the audiologist's expertise.  Because the VA audiologist's opinions is not controverted by any other medical evidence of record, in light of the foregoing analysis and the underlying facts, the Veteran's service connection claims for hearing loss and tinnitus must be denied.  

Further, regarding the Veteran's tinnitus claim, because tinnitus cannot be objectively observed (except in rare instances), its presence is conceded.  However, as noted above, the probative medical evidence fails to show that the Veteran's current tinnitus is related to military service.  To the contrary, the VA audiologist acknowledged the Veteran's claim of noise exposure in service and opined that it was less likely than not that the Veteran's current tinnitus is related to service.  This opinion is not contradicted by any medical evidence of record.  As there is no probative medical evidence establishing an etiological link between the Veteran's current tinnitus and his time in service, the service connection claim for tinnitus must be denied.  Additionally, as noted above, his statements of continuity since service have been found to not be credible.  

Accordingly, the Board must conclude that the weight of the evidence is against the claims of service connection for hearing loss and tinnitus.  See 38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt provision does not help the Veteran.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for hearing loss and tinnitus is not warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.  

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  




____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


